Order unanimously reversed on the law without costs, and defendants’ motion denied. Memorandum: Special Term erred in granting defendants’ motion to dismiss plaintiffs complaint pursuant to Partnership Law § 74 on the ground that it was barred by the Statute of Limitations (CPLR *5063211 [a] [5]). There is an issue of fact when, if ever, the partnership was dissolved, and thus, when, if ever, the cause of action accrued (see, Bernstein v La Rue, 120 AD2d 476, lv dismissed 70 NY2d 746). (Appeal from order of Supreme Court, Erie County, Flaherty, J. — dismiss complaint.) Present —Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.